Citation Nr: 9927343	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased, compensable, evaluation for 
residuals of frostbite of the left hand.

4.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953, and from May 1955 to January 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May and June 1998, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's representative has raised the issues of service 
connection for diabetes, frozen feet, mental disorder, 
arthritis and kidney trouble.  These issues, with the 
exception of kidney trouble, are referred to the RO for 
appropriate disposition.  The Board notes that the issue of 
service connection for a kidney disorder was denied in a 
rating decision dated in October 1997.  The veteran has not 
appealed that decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No competent medical evidence or opinion has attributed 
any chronic lung ailment to the veteran's active military 
service.

3.  No competent medical evidence or opinion has attributed 
any cardiovascular disorder, to include hypertension, to the 
veteran's active military service.

4.  The veteran's residuals of frostbite of the left hand 
disability are manifested by locally impaired sensation and 
Raynaud's phenomenon when exposed to cold.

5.  The veteran's right ear hearing loss disability is 
currently manifested by mild sloping to profound, mostly 
sensorineural, hearing loss with very poor word recognition 
scores at all intensity levels.

6.  The veteran is not totally deaf in his non-service 
connected left ear.


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung ailment is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a 20 percent evaluation for residuals of 
frostbite of the left hand have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.104 Diagnostic Code 7122 (1998).

4.  The criteria for an increased evaluation for right ear 
hearing loss, in excess of 10 percent, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a lung disorder.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a lung ailment in service, 
whether he currently has one, and whether there is a link, 
established by medical evidence between the two.

A review of the veteran's service medical records is 
completely negative for any lung ailment during the veteran's 
two periods of active service.  Both of his separation 
physical examination reports are of record.  Neither 
describes any chronic lung ailment.  The report of a VA 
examination, conducted in July 1958, is likewise negative for 
complaints of, or history of, a lung ailment.  

VA hospital summary, dated in November 1994, shows the 
veteran admitted for respiratory failure secondary to 
pneumonia.  This summary, does not, however, contain any 
evidence or opinion which relates this episode of treatment 
to the veteran's remote military service.  VA outpatient 
treatment records, dated between September 1996 and January 
1998, are likewise negative for any evidence or opinion which 
would link any current lung complaints to the veteran's 
military service.

The Board concludes that the objective evidence of record 
shows the veteran was treated for a lung ailment in November 
1994.  There is no evidence that he experienced any lung 
disorder during his military service in the 1950's, nor is 
there any link formed by medical evidence or opinion between 
his remote military service and any current lung complaints 
or disorder.  His claim for service connection is not well 
grounded and is denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the July 1998 statement of the case and in the above 
discussion.


2.  Entitlement to service connection for hypertension.

As noted above, the three elements of a well grounded claim 
are evidence of a current disability; evidence of incurrence 
or aggravation in service; and a link between the inservice 
disease and the current disability as provided by competent 
medical evidence.  

In this case, the determinative issues presented by the claim 
are whether the veteran had hypertension while on active duty 
or to a compensable degree within the presumptive period; 
whether he currently has hypertension; and whether there is a 
link between the two.  

A review of the veteran's service medical records is 
completely negative for any cardiovascular ailment, to 
include hypertension, during the veteran's two active periods 
of service.  Both of his separation physical examination 
reports are of record.  Neither describes any cardiovascular 
ailment, to include hypertension.  The report of a VA 
examination, conducted in July 1958, is likewise negative for 
complaints of, or history of, a cardiovascular ailment, to 
include hypertension.  

VA outpatient treatment records, dated in December 1994, show 
a finding of increased blood pressure, and a recommendation 
that the veteran stay on a low salt diet and lose weight to 
help lower his blood pressure.  No formal diagnosis of 
hypertension was entered and the veteran was not given 
medication.  

VA outpatient treatment records, dated between September 1996 
and January 1998, show the veteran on medication for 
hypertension.  No medical evidence or opinion shows a link 
between the current diagnosis of hypertension and his remote 
military service.  The Board concludes that the claim for 
service connection for hypertension is not well grounded, as 
there is no evidence of inservice incurrence, and no medical 
evidence or opinion which attributes the veteran's 
hypertension to his military service.  

As noted above, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the July 1998 statement of 
the case and in the above discussion.



3.  Entitlement to an increased, compensable, evaluation for 
residuals of frostbite of the left hand.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left hand disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his left hand disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for residuals of frostbite of the left 
hand was granted via a rating decision of October 1956.  An 
evaluation of noncompensable was assigned.

A review of the recent medical evidence shows no complaints 
of, or treatment for residuals of frostbite of the left hand 
during the veteran's VA hospitalization in November 1994.  VA 
outpatient treatment records, dated from September 1996 to 
January 1998, are likewise negative.

The report of a VA examination, conducted in April 1998, 
shows the veteran complaining of numbness in both hands and 
feet.  He described the typical color changes of Raynaud's 
phenomenon in both hands and feet.  He claimed to have almost 
complete numbness in both hands and feet.

Physical examination showed subjective hypesthesia in both 
hands on the dorsum and palmar surfaces that begins at the 
wrists.  This was particularly noticeable to pinprick 
sensation, however, on both hands he was able to properly 
interpret numbers that were written on the tips of his 
fingers and the palm of his hands.  Strength and movement, 
including fine movement, was normal in both hands.  There was 
some decrease in skin temperature of both hands and both 
feet.  No abnormalities of the joints or deformities of the 
joints of the hands were noted.  Peripheral pulses were 
present and symmetrical.  The diagnosis was history of 
frostbite with residual paresthesias and Raynaud's phenomenon 
upon exposure to cold.

The veteran's residuals of frostbite of the left hand is 
currently evaluated under 38 C.F.R. § 4.104 Diagnostic Code 
7122 for cold injury residuals.  Diagnostic Code 7122 
provides for a 10 percent evaluation for pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation is 
assigned if there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  A 30 percent evaluation is assigned if there 
is pain, numbness, cold sensitivity, or arthralgia plus two 
or more of the  following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities.

The objective medical evidence of record indicates that the 
veteran's residuals of frostbite of the left hand disability 
is manifested by residual paresthesias and Raynaud's 
phenomenon when exposed to cold.  The Board concludes that 
these symptoms indicate a condition warranting a 20 percent 
evaluation, as there is a combination of cold sensitivity and 
locally impaired sensation.  A 30 percent evaluation is not 
warranted as there are not two or more of the  following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.


4.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

Service connection for right ear hearing loss was granted via 
a rating decision of March 1959.  An evaluation of 
noncompensable was assigned.  This rating was increased to 10 
percent by a rating decision of November 1963.

The report of a VA audio examination, conducted in April 
1998, shows puretone thresholds as follows:

Right						Left

1000hz	45						35
2000hz	105						55
3000hz	105+						80
4000hz	105+						90
AVG		90						65

Speech recognition scores were 4 percent for the right ear 
and 20 percent for the left ear.  The diagnosis was mild 
sloping to profound, mostly sensorineural, hearing loss with 
very poor word recognition scores at all intensity levels; 
and mild sloping to profound sensorineural hearing loss in 
the left ear with very poor word recognition scores.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for right ear hearing loss, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  Tables VIa and VII are reproduced 
below.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999). 

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 HZ and dividing by four, was 90.  The 
percent of discrimination was 4.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
90 and 97 with the line for percent of discrimination from 0 
to 34, the resulting numeric designation for the right ear is 
XI. 

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service connected and the nonservice 
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  Otherwise, the 
nonservice connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the left ear will be considered Level I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and XI for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a 10% evaluation under diagnostic code 
6100. 

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any each of the four 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

In using table VI instead of table VIa the RO afforded the 
veteran the more advantageous criteria.  Evaluation under 
table VIa would have resulted in a designation of VIII for 
the poorer ear and a resultant noncompensable evaluation.  
The application of this new provision would not, therefore, 
benefit the veteran.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
increased disability rating for right ear hearing loss.



ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to an increased evaluation of 20 percent for the 
residuals of frostbite of the left hand is granted, subject 
to the regulations governing the effective dates of awards.

Entitlement to an increased evaluation greater than 10 
percent for right ear hearing loss is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

